DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16953796, filed on 11/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed after the filing date of the application on 11/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, “the at least one first engagement part includes a plurality of first engagement parts disposed both in front of the spindle and between the spindle and the motor” is indefinite. It is unclear if applicant means that there are a plurality of first engagements parts in both in front of the spindle and between the spindle and the motor as a whole or that a plurality of first engagements parts are in front of the spindle and a plurality of the first engagements parts are in between the spindle and the motor. Examiner notes that in the specification elements 314 and 312 appear to be the engagement parts in question. While there art two element 314 between the spindle and the motor, there is only one element 312 in front of the spindle. Depending on the interpretation of the claim, there may be a drawing objection for not showing a plurality of first engagement part in front of the spindle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Aoki (US 20170239802 A1).
Regarding claim 1, Aoki teaches a power tool comprising: 
a spindle (124, see Figure 1) supported to be rotatable around a first axis (center axis of 124) that defines an up-down direction of the power tool (see Figure 1), the spindle having a lower end portion configured to removably receive a portion of a tool accessory (145, see Figure 1); 
a motor (115) having an output shaft (115a, see Figure 1) configured to rotate around a second axis (axis of 115, see Figure 1), the second axis extending in parallel to the first axis and the output shaft being operably coupled to the spindle to drive the spindle in a pivotal oscillating manner (paragraph 0093, see Figure 1); 
an elongate inner housing (104, see Figure 1) having a longitudinal axis (left to right axis in Figure 1) that is orthogonal to the first and second axes and defines a front-rear direction of the power tool (see Figure 1); and 
an elongate outer housing (102, see Figure 1) that houses the inner housing, the outer housing extending in the front-rear direction and being elastically (via elastic member 10c, see Figure 1) connected to the inner housing (see Figure 1), 
wherein: the outer housing includes a front part (102a), a rear part (102c) and a grip part (102b), the grip part connecting the front part and the rear part and being configured to be held by a user (see Figure 1), 
the inner housing includes a front part (104a) disposed within the front part of the outer housing (see Figure 1), and an extending part (104b) connected to the front part of the inner housing and extending rearward into an interior of the grip part of the outer housing (see Figure 1), 
the extending part is at least substantially immovable relative to the front part of the inner housing (via 104A1, see Figure 1), 
the inner housing comprises a first inner housing portion (105) formed of metal (paragraph 0073) connected to a second inner housing portion (104b) formed of synthetic polymer (synthetic resin is considered made of synthetic polymers, paragraph 0089), 
the first inner housing portion includes: 
a housing part (105) that houses at least the spindle and that forms at least a portion of the front part of the inner housing (see Figure 1); and 
a first extending part (103) that extends rearward from the housing part and that forms a portion of the extending part (See Figure 1), 
the second inner housing portion includes a second extending part (110b) that forms another portion of the extending part, and 
the first extending part extends rearward of a center of the second extending part in the front-rear direction (see Figure 1).
Regarding claim 2, Aoki teaches a rear end of the first extending part (at 104a1) is located forward of a rear end of the second extending part in the front-rear direction (at 180, see Figure 1).
Regarding claim 3, Aoki teaches the first extending part extends in the front-rear direction from the housing part to a rear end portion of the second extending part (for this claims the rear end of the second extending pat is considered as at 104a1, see Figure 1).
Regarding claim 4, Aoki teaches the second extending part has a tubular shape that at least partially surrounds the first extending part (see Figure 3).
Regarding claim 5, Aoki teaches the first extending part extends in a plane (center plane in Figure 2 along the longitudinal axis) that includes the first axis and the second axis (see Figure 2).
Regarding claim 6, Aoki teaches a left-right direction (up and down direction in Figure 2) of the power tool is orthogonal to the up-down direction (in and out of the page in Figure 2) and the front-rear direction (left to right direction in Figure 2), the second inner housing portion comprises a left member (104C) and a right member (104D, see Figure 4) that are connected together in the left-right direction, and the first extending part is held between the left member and the right member (see Figure 2).
Regarding claim 7, Aoki teaches the first inner housing portion, the left member and the right member are connected to each other by at least one screw at a rear end portion of the extending part in the front-rear direction (104f, see Figure 3).
Regarding claim 9, Aoki teaches the first inner housing portion has at least one first engagement part (opening of 104A1, see Figure 1), the second inner housing portion has at least one second engagement part (portion of 104 that is in 104A1, see Figure 1), the at least one first engagement part is engaged with the at least one second engagement part to restrict movement of the first inner housing portion relative to the second inner housing portion (see Figure 1). 
Regarding claim 10, Aoki teaches a left-right direction (up and down direction in Figure 2) of the power tool is orthogonal to the up-down direction (in and out of the page in Figure 2) and the front-rear direction (left to right direction in Figure 2), the second inner housing portion comprises a left member (104C) and a right member (104D) that are connected together in the left-right direction, the first inner housing portion (see Figure 3), the left member and the right member are connected to each other only by one or more screws that extend(s) in the left-right direction (104f, see Figure 3), and the at least one first engagement part and the at least one second engagement part are configured to restrict movement of the left and right members in the up-down direction relative to the first inner housing portion (see Figure 1).
Regarding claim 12, Aoki teaches a weight (as the current claim does not required the weight to perform any function, element 104f is considered as a weight, since element 104f has a weight) provided at a rear end portion of the extending part, wherein at least a portion of the weight is located rearward of a rear end of the extending part in the front-rear direction (see Figure 1).
Regarding claim 13, Aoki teaches a left-right direction of the power tool is orthogonal to the up-down direction and to the front-rear direction, the second inner housing portion comprises a left member (104C) and a right member (104D) that are connected together in the left-right direction, and the weight is held between the left member and the right member (see Figures 2 and 4).
Regarding claim 14, Aoki teaches at least a portion of the weight overlaps a region above or below the first extending part when viewed from the left or right of the inner housing (above under interpretation B, See Figure 1).
Regarding claim 15, Aoki teaches a holder (119) configured to hold (8) an electric wire (electrical connections are considered as electric wires, paragraph 0042), wherein at least a portion of the holder is located between the first extending part (103) and at least a portion of the weight (104f) in the up-down direction (air passage 119 is between 103 and 104f, the see Figure 1).
Regarding claim 16, Aoki teaches a power tool (see Figure 1) comprising: 
a spindle (124, see Figure 1) supported to be rotatable around a first axis (center axis of 124) that defines an up-down direction of the power tool (see Figure 1); 
a motor (115) having an output shaft (115a) configured to rotate around a second axis (axis of 115, see Figure 1), the second axis extending in parallel to the first axis and the output shaft being operably coupled to the spindle to drive the spindle with a pivotal oscillating motion (paragraph 0093, see Figure 1); 
an elongate inner housing (104, see Figure 1) having a longitudinal axis (left to right axis) that is orthogonal to the first and second axes and defines a front-rear direction of the power tool (see Figure 1); and 
an elongate outer housing (102, see Figure 1) that houses the inner housing, the outer housing extending in the front-rear direction and being elastically connected to the inner housing (via 110c, see Figure 1), 
wherein:
the outer housing includes a front part (102a), a rear part (102c) and a grip part (102b), the grip part connecting the front part and the rear part and being configured to be held by a user (see Figure 1),
the inner housing comprises a metal inner housing portion (105, paragraph 0073) connected to a plastic inner housing portion (104b, synthetic resin is considered made of synthetic polymers, paragraph 0089), 
the metal inner housing portion includes: 
a spindle housing part (105) that houses at least the spindle and is disposed in the front part of the outer housing (see Figure 1); and 
a first extending part (103) that extends rearward from the spindle housing part and is surrounded by the grip part of the outer housing (See Figure 3), 
the plastic inner housing portion includes:
a second extending part having a tubular shape (104b) that at least partially surrounds the first extending part (See Figure 1); and 
a rear end part connected to the second extending part and is surrounded by the rear part of the outer housing (see Figure 1), and
the first extending part extends rearward of a center of the second extending part in the front-rear direction (see Figures 1-3).
Regarding claim 17, Aoki teaches a multi-tool (see Figure 1-3) comprising:
a spindle (124, see Figure 1) that is rotatable around a first axis (center axis of 124) defining an up-down direction of the power tool (see Figure 1), the spindle having a lower end portion configured to contact and transmit motion to a tool accessory (145, See Figure 2);
a motor (115) having an output shaft (115a) that is rotatable around a second axis, the second axis (center axis of 115) extending in parallel to the first axis and the output shaft being operably coupled to the spindle to pivotally drive the spindle in an oscillating manner (see Figure 1);
an inner housing (104, see Figure 1) extending along a longitudinal axis that is orthogonal to the first and second axes and defines a front-rear direction of the multi-tool (see Figure 3), the inner housing comprising a metal inner housing portion (105, paragraph 0073) fixedly connected to a plastic inner housing portion (104b, see paragraph 0089);
an outer housing (102, see Figure 1) that at least substantially surrounds an outer periphery of the inner housing, the outer housing extending in parallel to the inner housing in the front-rear direction and including a grip portion (102b) connecting a front outer housing portion and a rear outer housing portion (102a, 102c, see Figure 1); and 
one or more elastomeric members (110c) interposed in a vibration transmission path between the inner housing and the outer housing such that the outer housing is elastically connected to the inner housing to dampen relative movement between the inner housing and the outer housing (see Figure 1), 
wherein: the metal inner housing portion includes a first metal portion (105) fixedly connected to a second metal portion (103, see Figure 1) that extends rearward from the first metal portion in an elongated manner in the front-rear direction (see Figure 1), 
the spindle is disposed in the first metal portion (in 105, See Figure 1), 
the first metal portion is disposed within the front outer housing portion (see Figure 1), 
the plastic inner housing portion includes an elongated plastic portion (104b ,see Figure 1) that is disposed at least partially around and in parallel to the second metal portion (see Figure1), and 
the second metal portion extends rearward of a center of the elongated plastic portion in the front-rear direction (See Figure 1).
Regarding claim 18, Aoki teaches a rearmost end of the second metal portion is located forward of a rearmost end (104A1, see Figure 1) of the elongated plastic portion in the front-rear direction (see Figure 1); and an extension direction of the second metal portion intersects the first and second axes (See Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki US 20170239802 A1).
Regarding claim 8, Aoki teaches the housing part of the first inner housing portion houses at least the spindle and at least a portion of a transmitting mechanism that operably couples the output shaft to the spindle (see Figure 1), and the housing part and the first extending part are an integrally assembled metal structure (paragraph 0075).
Aoki fails to teach the housing part and the first extending part are an integral metal structure having no seam therebetween.
It would have been obvious to one having ordinary skill in the art to modify the integral assembled metal structure of Aoki into a single integral metal structure having no seam therebetween. Since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson MPEP 2144.04 V. B.
Regarding claim 19, Aoki teaches the motor is disposed in the first metal portion between the spindle and the second metal portion in the front-rear direction (See Figure 1), the first metal portion is integrally connected to the second metal portion (paragraph 0075), and a weight (104f) is attached to the rearmost end of the elongated plastic portion (see Figure 3).
Aoki fails to teach the first metal portion and the second metal portion are an integral metal structure having no seam therebetween.
It would have been obvious to one having ordinary skill in the art to modify the integral assembled metal structure of Aoki into a single integral metal structure having no seam therebetween. Since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson MPEP 2144.04 V. B.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Aoki teaches the motor is disposed behind the spindle in the front-rear direction (see Figure 1), the at least on first engagement part (using a new interpretation in this claim) includes a plurality of first engagement parts disposed both in front of the spindle and between the spindle and the motor (holes in 105 for 105a), a plurality of second engagement parts (bolts in 105a) disposed both in front of the spindle and between the spindle and the motor (see Figure 3), and the second engagement parts are respectively engaged with the first engagement parts (see Figure 3).
Aoki fails to teach a plurality of second engagement parts is part of at least one second engagement part, which is on the second inner housing portion. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Akoi. Thus claim 11 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/03/2022

                                                                                                                                                                                                        /EVAN H MACFARLANE/Examiner, Art Unit 3724